EXHIBIT 10.2

EXECUTION VERSION

AMENDED AND RESTATED SECURITY AGREEMENT

Dated July 12, 2011

from

The Grantors referred to herein

as Grantors

to

THE BANK OF NOVA SCOTIA

as Collateral Agent

Amended and Restated KCSR Security Agreement



--------------------------------------------------------------------------------

T A B L E   O F   C O N T E N T S

 

Section         Page  

Section 1.

   Grant of Security      2   

Section 2.

   Security for Obligations; Excluded Property      6   

Section 3.

   Grantors Remain Liable      7   

Section 4.

   Delivery and Control of Security Collateral      7   

Section 5.

   Maintaining the Account Collateral      8   

Section 6.

   Investing of Amounts in the L/C Collateral Account      10   

Section 7.

   Release of Amounts      10   

Section 8.

   Representations and Warranties      10   

Section 9.

   Further Assurances      12   

Section 10.

   As to Equipment and Inventory      12   

Section 11.

   Insurance      12   

Section 12.

   Post-Closing Changes; Bailees; Collections on Receivables and Related
Contracts      13   

Section 13.

   As to Intellectual Property Collateral      13   

Section 14.

   Voting Rights; Dividends; Etc.      14   

Section 15.

   Transfers and Other Liens; Additional Shares      16   

Section 16.

   Collateral Agent Appointed Attorney-in-Fact      16   

Section 17.

   Collateral Agent May Perform      16   

Section 18.

   The Collateral Agent’s Duties      16   

Section 19.

   Remedies      17   

Section 20.

   Indemnity and Expenses      19   

Section 21.

   Amendments; Waivers; Additional Grantors; Etc.      20   

Section 22.

   Notices, Etc.      20   

Section 23.

   Continuing Security Interest; Assignments under the Credit Agreement      20
  

 

i



--------------------------------------------------------------------------------

Section 24.

     Release; Termination      21   

Section 25.

     Execution in Counterparts      21   

Section 26.

     The Mortgages      21   

Section 27.

     Governing Law      22   

Section 28.

     Amendment and Restatement      22   

Schedules

 

Schedules I

   -      Location, Chief Executive Office, Place Where Agreements Are
Maintained, Type Of Organization, Jurisdiction Of Organization And
Organizational Identification Number

Schedule II

   -      Pledged Equity

Schedule III

   -      Locations of Equipment and Inventory

Schedule IV

   -      Changes in Name, Location, Etc.

Schedule V

   -      Patents, Trademarks and Trade Names and Copyrights

Schedule VI

   -      Account Collateral

Schedule VII

   -      Account Collateral not Subject to Account Control Agreement

Schedule VIII

   -      Securities Accounts

Schedule IX

   -      Immaterial Assets

Schedule X

   -      Rolling Stock Exhibits        

Exhibit A

   -      Form of Security Agreement Supplement

Exhibit B

   -      Form of Intellectual Property Security Agreement

Exhibit C

   -      Form of Intellectual Property Security Agreement Supplement

Exhibit D

   -      Form of Memorandum of Security Agreement

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) dated July 12, 2011
made by The Kansas City Southern Railway Company, a Missouri corporation (the
“Borrower”), Kansas City Southern (the “Parent”), the other Persons described on
the signature pages hereof and the Additional Grantors (as defined in
Section 21) (the Borrower, the Persons so described on the signature pages
hereof and the Additional Grantors being, collectively, the “Grantors”), to The
Bank of Nova Scotia, as collateral agent (in such capacity, together with any
successor collateral agent appointed pursuant to Article VII of the Credit
Agreement (as hereinafter defined), the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement).

PRELIMINARY STATEMENTS.

(1) The Grantors and the Collateral Agent are party to that certain Security
Agreement dated as of March 30, 2004 (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time prior to the
date hereof, the “Existing Security Agreement”).

(2) The Borrower has entered into an Amended and Restated Credit Agreement dated
as of July 12, 2011 (said agreement, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”) with the Parent, the Lender Parties, Bank of America, the
Lead Arrangers and the Agents (each as defined therein).

(3) Pursuant to the Credit Agreement, the parties hereto have agreed to amend
and restate the Existing Security Agreement in its entirety as set forth in this
Agreement in order to grant to the Collateral Agent for the ratable benefit of
the Secured Parties a security interest in the Collateral (as hereinafter
defined).

(4) Each Grantor is the owner of the shares of stock or other Equity Interests
set forth opposite such Grantor’s name on and as otherwise described in Part I
of Schedule II hereto (together with 100% of the Equity Interests in North
American Freight Transportation Alliance Railroad Corporation, the “Initial
Pledged Equity”) and issued by the Persons named therein and of the indebtedness
for borrowed money represented by a promissory note or other instrument (the
“Initial Pledged Debt”) set forth opposite such Grantor’s name on and as
otherwise described in Part II of Schedule II hereto and issued by the obligors
named therein.

(5) One or more of the Grantors have security entitlements (the “Pledged
Security Entitlements”) with respect to all the financial assets (the “Pledged
Financial Assets”) credited from time to time to the investment and securities
accounts described on Schedule VIII hereto (together with any successor or
replacement account, the “Securities Accounts”).

(6) Upon the request of the Collateral Agent, the Borrower will open a Letter of
Credit collateral deposit account (the “L/C Collateral Account”), in the name of
the Collateral Agent and under the sole control and dominion of the Collateral
Agent and subject to the terms of this Agreement.

(7) It is a condition precedent to the making of Advances and the issuance of
Letters of Credit by the Lender Parties under the Credit Agreement and the entry
into Secured Hedge Agreements by the Hedge Banks from time to time that the
Grantors shall have granted the assignment and security interest and made the
pledge and assignment contemplated by this Agreement.



--------------------------------------------------------------------------------

(8) Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents.

(9) Unless a contrary intention appears, terms defined in the Credit Agreement
and not otherwise defined in this Agreement are used in this Agreement as
defined in the Credit Agreement. Further, unless otherwise defined in this
Agreement or in the Credit Agreement, terms defined in Article 8 or 9 of the UCC
(as defined below) and/or in the Federal Book Entry Regulations (as defined
below) are used in this Agreement as such terms are defined in such Article 8 or
9 and/or the Federal Book Entry Regulations. “UCC” means the Uniform Commercial
Code as in effect, from time to time, in the State of New York; provided that,
if perfection or the effect of perfection or non-perfection or the priority of
any security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority. The term “Federal Book Entry
Regulations” means (a) the federal regulations contained in Subpart B
(“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing book-entry
securities consisting of U.S. Treasury bills, notes and bonds and Subpart D
(“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10
through § 357.15 and § 357.40 through § 357.45 and (b) to the extent
substantially identical to the federal regulations referred to in
clause (a) above (as in effect from time to time), the federal regulations
governing other book-entry securities.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender Parties to make Advances and issue Letters of Credit under the Credit
Agreement and to induce the Hedge Banks to enter into Secured Hedge Agreements
from time to time, each Grantor hereby agrees with the Collateral Agent for the
ratable benefit of the Secured Parties as follows:

Section 1. Grant of Security. Subject to Section 2(b), each Grantor hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, such Grantor’s right, title and interest in and to the
following, in each case, as to each type of property described below, whether
now owned or hereafter acquired by such Grantor, wherever located, and whether
now or hereafter existing or arising (collectively, the “Collateral”):

(a) all equipment in all of its forms, including, without limitation, all
gondolas, boxcars, tankers, locomotives and railcars of any type (collectively
“Rolling Stock”) (other than any Rolling Stock subject to a purchase-money
security interest as of the date hereof and any Rolling Stock acquired after the
Effective Date that is subject to a purchase-money security interest within 270
days of acquisition, or if such Rolling Stock is purchased in installments,
within 270 days of the final purchased installment), all machinery, tools, motor
vehicles, vessels, aircraft, furniture and fixtures, and all parts thereof and
all accessions thereto and all software related thereto, including, without
limitation, software that is embedded in and is part of the equipment (any and
all such property being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor), and all accessions thereto
and products thereof and documents therefor, and all software related thereto,
including, without limitation, software that is embedded in and is part of the
inventory (any and all such property being the “Inventory”);

 

2



--------------------------------------------------------------------------------

(c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clause (d), (e) or (f) below,
being the “Receivables”, and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts
being the “Related Contracts”);

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

(iii) all additional shares of stock and other Equity Interests acquired after
the date hereof (other than Equity Interests of any entity which is not a
Subsidiary or a Subsidiary that is not formed under a jurisdiction in the United
States of America) from time to time by such Grantor in any manner (such shares
and other Equity Interests, together with the Initial Pledged Equity, being the
“Pledged Equity”), and the certificates, if any, representing such additional
shares or other Equity Interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other Equity Interests and all subscription warrants, rights
or options issued thereon or with respect thereto;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(v) the Securities Accounts, all Pledged Security Entitlements with respect to
all Pledged Financial Assets from time to time credited to the Securities
Accounts, and all Pledged Financial Assets, and all dividends, distributions,
return of capital, interest, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Pledged Security Entitlements or such Pledged Financial
Assets and all subscription warrants, rights or options issued thereon or with
respect thereto;

 

3



--------------------------------------------------------------------------------

(vi) all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which such Grantor has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, distributions, value,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto;

(e) each of the Intellectual Property Agreements (as hereinafter defined) and
each Hedge Agreement to which such Grantor is now or may hereafter become a
party, in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time (collectively, the
“Assigned Agreements”), including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of such Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of such
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder;

(f) the following (collectively, the “Account Collateral”):

(i) the L/C Collateral Account and all deposit accounts including, without
limitation, those listed on Schedule VI hereto (the “Deposit Accounts”), and all
funds and financial assets from time to time credited thereto (including,
without limitation, all Cash Equivalents), all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing the L/C Collateral Account and
the Deposit Accounts;

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Collateral Agent
for or on behalf of such Grantor, including, without limitation, those delivered
or possessed in substitution for or in addition to any or all of the then
existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in

 

4



--------------------------------------------------------------------------------

United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together, in each case, with the
goodwill symbolized thereby (“Trademarks”);

(iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information, and all other intellectual, industrial and
intangible property of any type, including, without limitation, industrial
designs and mask works;

(vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule V hereto, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof;

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary (“Intellectual Property
Agreements”); and

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

(h) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(i) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that

 

5



--------------------------------------------------------------------------------

constitute property of the types described in clauses (a) through (h) of this
Section 1 and this clause (h)) and, to the extent not otherwise included, all
(A) payments under insurance (whether or not the Collateral Agent is the loss
payee thereof), or any indemnity, warranty or guaranty, payable by reason of
loss or damage to or otherwise with respect to any of the foregoing Collateral,
(B) tort claims, including, without limitation, all commercial tort claims and
(C) cash.

Section 2. Security for Obligations; Excluded Property. (a) This Agreement
secures, in the case of each Grantor, the payment of all Obligations of such
Grantor now or hereafter existing under the Loan Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, fees, premiums, penalties, indemnifications, contract
causes of action, costs, expenses or otherwise (all such Obligations being the
“Secured Obligations”).

(b) In no event shall the Collateral include, and no Grantor shall be deemed to
have granted a security interest in, any of such Grantor’s right, title or
interest in the following (together with any assets with respect to which the
Administrative Agent and the Borrower reasonably agree in writing that the cost
of obtaining a security interest in such assets is excessive in relation to the
value afforded to the Secured Parties thereby, collectively, the “Excluded
Property”):

(i) voting Equity Interest (A) in excess of 66% of the issued and outstanding
voting Equity Interest of any Subsidiary that is a “controlled foreign
corporation” (within the meaning of Section 957 of the Internal Revenue Code)
and (B) in excess of 66% of the issued and outstanding voting Equity Interest of
any Subsidiary that is organized under the laws of the United States of America,
any State thereof or the District of Columbia, the sole assets (other than
immaterial assets) of which consist of stock of controlled foreign corporations
(a “US Holdco”) (provided that if a US Holdco is a Grantor and is a direct
Subsidiary of another Grantor, voting Equity Interests of such US Holdco
(“Excluded US Holdco Equity Interests”) and voting Equity Interests in excess of
66% of the issued and outstanding voting Equity Interests of such US Holdco’s
direct Subsidiaries that are controlled foreign corporations shall constitute
Excluded Property);

(ii) any Equity Interests in, and any assets of, Meridian Speedway, Kansas City
Southern de México, S.A. de C.V., NAFTA Rail, S.A. de C.V., The Texas Mexican
Railway Company and Mexrail;

(iii) any Equity Interests in any Subsidiary of the Parent whose sole assets
(other than such immaterial assets listed on Schedule IX (held by such
Subsidiary to the extent required for tax planning and similar purposes)) are
the direct or indirect Equity Interests in Kansas City Southern de México, S.A.
de C.V. or NAFTA Rail, S.A. de C.V;

(iv) Equity Interests in any Person (other than any wholly owned Restricted
Subsidiaries) to the extent a pledge thereof is not permitted by the terms of
such Person’s organizational or joint venture documents and a waiver of or
amendment rendering such restrictive terms ineffective is not in effect;

(v) to the extent that applicable law requires that a Subsidiary of any Grantor
issue nominee or directors’ qualifying shares, such nominee or directors’
qualifying shares;

 

6



--------------------------------------------------------------------------------

(vi) any lease, license or other agreement with any Person if, to the extent and
for so long as the grant of a Lien thereon to secure the Secured Obligations
constitutes a breach of or a default under, or creates a right of termination in
favor of any party (other than any Grantor or any Subsidiary of a Grantor) to,
such lease, license or other agreement (but only to the extent any of the
foregoing is not rendered ineffective by, or is otherwise unenforceable under,
the UCC or any applicable law);

(vii) any asset subject to a Lien of the type permitted by Section 5.02(a)(iv)
or (v) of the Credit Agreement (whether or not incurred pursuant to such
Sections) or a Lien permitted by Section 5.02(a)(vi) of the Credit Agreement, in
each case if, to the extent and for so long as the grant of a Lien thereon to
secure the Secured Obligations constitutes a breach of or a default under, or
creates a right of termination in favor of any party (other than any Grantor or
any Subsidiary of a Grantor) to, any agreement pursuant to which such Lien has
been created (but only to the extent any of the foregoing is not rendered
ineffective by, or is otherwise unenforceable under, the UCC or any applicable
law);

(viii) the “MERIDIAN SPEEDWAY” Trademark owned by The Kansas City Southern
Railway Company; and

(ix) any Proceeds, substitutions or replacements of any Excluded Property
described in preceding clauses (i) through (viii).

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

Section 4. Delivery and Control of Security Collateral. (a) Subject to the next
following sentence, all certificates or instruments representing or evidencing
Security Collateral (other than instruments consisting of promissory notes, a
security interest in which may be perfected by filing, provided that such
instruments shall not be pledged as collateral and delivered to a third party)
shall be delivered to and held by or on behalf of the Collateral Agent pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Collateral Agent. Within 60 days after
North American Freight Transportation Alliance Railroad Corporation shall become
a Significant Subsidiary, as such time period may be extended in the Collateral
Agent’s reasonable discretion, the Grantors shall cause stock certificates
representing 100% of the Equity Interests therein to be delivered to the
Collateral Agent, which certificates shall be held by or on behalf of the
Collateral Agent pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent. The Collateral Agent shall have the right, at any time and for reasonable
credit purposes and with notice to the applicable Grantor, to transfer to or to
register in the name of the Collateral Agent or any of its nominees any or all
of the Security Collateral, subject only to the revocable rights specified in
Section 14(a).

 

7



--------------------------------------------------------------------------------

(b) With respect to Security Collateral with a value, at any one time, in excess
of $5,000,000 in the aggregate, which any Grantor has any right, title or
interest and that constitutes an uncertificated security, such Grantor will
cause the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of such Grantor, such authenticated record to be in form
and substance satisfactory to the Collateral Agent.

(c) With respect to each Securities Account in which the Collateral Agent is not
the entitlement holder, such Grantor will cause the securities intermediary with
respect to such security entitlement either (i) to identify in its records the
Collateral Agent as the entitlement holder of such security entitlement against
such securities intermediary or (ii) to agree in an authenticated record with
such Grantor and the Collateral Agent that such securities intermediary will
comply with entitlement orders (that is, notifications communicated to such
securities intermediary directing transfer or redemption of the financial asset
to which such Grantor has a security entitlement) originated by the Collateral
Agent without further consent of such Grantor, such authenticated record to be
in form and substance satisfactory to the Collateral Agent (such agreement being
a “Securities Account Control Agreement”).

(d) No Grantor will change or add any securities intermediary that maintains any
Securities Account in which any of the Collateral is credited or carried, or
change or add any such Securities Account, in each case without first complying
with the above provisions of this Section 4 in order to perfect the security
interest granted hereunder in such Collateral.

(e) Upon the request of the Collateral Agent upon the occurrence and during the
continuance of an Event of Default, such Grantor will notify each such issuer of
Pledged Debt that such Pledged Debt is subject to the security interest granted
hereunder.

Section 5. Maintaining the Account Collateral. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid
(other than contingent Obligations in respect of indemnities for which a claim
has not been made), any Letter of Credit shall be outstanding, any Secured Hedge
Agreement shall be in effect or any Lender Party shall have any Commitment:

(a) Each Grantor will maintain all Account Collateral only with the Collateral
Agent or with banks (the “Pledged Account Banks”) that have agreed, in a record
authenticated by the Grantor, the Collateral Agent and the Pledged Account
Banks, to comply with instructions originated by the Collateral Agent directing
the disposition of funds in the Account Collateral without the further consent
of the Grantor to the Account Collateral, which authenticated record shall be in
form and substance satisfactory to the Collateral Agent (the “Account Control
Agreement”); provided, however, this Section 5(a) shall not apply to any
(i) payroll, tax escrow, fiduciary or trust (where held for the benefit of
Persons that are not Grantors or Affiliates of Grantors), zero balance, pensions
and 401(k) accounts listed in Schedule VII hereto or notified in writing to the
Collateral Agent after the date hereof, (ii) deposit accounts listed in Schedule
VII hereto or notified in writing to the Collateral Agent after the date hereof,
provided that the Grantors will not at any time maintain more than $50 million
in the aggregate in such deposit accounts for a period exceeding five
consecutive Business Days (all accounts described in the preceding clauses
(i) and (ii) being the “Excluded Accounts”).

(b) Except with respect to Excluded Accounts, each Grantor agrees that it will
not add any bank that maintains a deposit account for such Grantor or open any
new deposit account with any then existing Pledged Account Bank unless (i) the
Collateral Agent shall have received prior written notice of such additional
bank or such new deposit account and (ii) the Collateral

 

8



--------------------------------------------------------------------------------

Agent shall have received, in the case of a bank or Pledged Account Bank that is
not the Collateral Agent, an Account Control Agreement authenticated by such new
bank and such Grantor, or a supplement to an existing Account Control Agreement
with such then existing Pledged Account Bank, covering such new deposit account
(and, upon the receipt by the Collateral Agent of such Account Control Agreement
or supplement, Schedule VI hereto shall be automatically amended to include such
Deposit Account). Each Grantor agrees that it will not terminate any bank as a
Pledged Account Bank or terminate any Account Collateral (other than an Excluded
Account), except that the Grantor may terminate a Deposit Account, and terminate
a bank as a Pledged Account Bank with respect to such Deposit Account, if it
gives the Collateral Agent at least 10 days’ prior written notice of such
termination (and, upon such termination, Schedule VI hereto shall be
automatically amended to delete such Pledged Account Bank and Deposit Account).

(c) Upon any termination by a Grantor of any Deposit Account (other than an
Excluded Account) by such Grantor, or any Pledged Account Bank with respect
thereto, such Grantor will immediately (i) transfer all funds and property held
in such terminated Deposit Account to another Deposit Account listed (or deemed
to be listed pursuant to Section 5(b)) in Schedule VI and (ii) notify all
Obligors that were making payments to such Deposit Account to make all future
payments to another Deposit Account listed (or deemed to be listed pursuant to
Section 5(b)) in Schedule VI hereto so that the Collateral Agent shall have a
continuously perfected security interest in such Account Collateral, funds and
property.

(d) The Collateral Agent shall have sole right, upon the occurrence and during
the continuance of an Event of Default under Sections 6.01(a) or 6.01(f) of the
Credit Agreement, to direct the disposition of funds with respect to each of the
L/C Collateral Account and the Deposit Accounts; and it shall be a term and
condition of each of the L/C Collateral Account and the Deposit Accounts,
notwithstanding any term or condition to the contrary in any other agreement
relating to the L/C Collateral Account or the Deposit Accounts, as the case may
be, that, upon the occurrence and during the continuance on an Event of Default
under Sections 6.01(a) or 6.01(f), no amount (including, without limitation,
interest on Cash Equivalents credited thereto) will be paid or released to or
for the account of, or withdrawn by or for the account of, the Borrower or any
other Person from the L/C Collateral Account or the Deposit Accounts, as the
case may be.

(e) The Collateral Agent may, at any time and without notice to, or consent
from, the Grantor, transfer, or direct the transfer of, funds from the Account
Collateral to satisfy the Grantor’s payment obligations under the Loan Documents
if an Event of Default under Sections 6.01(a) or 6.01(f) shall have occurred and
be continuing.

 

9



--------------------------------------------------------------------------------

Section 6. Investing of Amounts in the L/C Collateral Account. The Collateral
Agent will, subject to the provisions of Sections 5, 7 and 19, from time to time
(a) invest, or direct the applicable Pledged Account Bank to invest, amounts
received with respect to the L/C Collateral Account in such Cash Equivalents
credited to (A) the L/C Collateral Account as the Borrower may select or (B) in
the case of Cash Equivalents consisting of Securities Collateral, a securities
account in which the Collateral Agent is the securities intermediary or a
securities account subject to a Securities Account Control Agreement, and
(b) invest interest paid on the Cash Equivalents referred to in clause (a)
above, and reinvest other proceeds of any such Cash Equivalents that may mature
or be sold, in each case in such Cash Equivalents credited in the same manner.
Interest and proceeds that are not invested or reinvested in Cash Equivalents as
provided above shall be deposited and held in the relevant L/C Collateral
Account. In addition, the Collateral Agent shall have the right at any time to
exchange, or direct the applicable Pledged Account Bank to exchange, such Cash
Equivalents for similar Cash Equivalents of smaller or larger determinations, or
for other Cash Equivalents, credited to the L/C Collateral Account.

Section 7. Release of Amounts. So long as no Event of Default under
Section 6.01(a) or (f) of the Credit Agreement shall have occurred and be
continuing, the Collateral Agent will pay and release, and/or direct the
applicable Pledged Account Bank to pay and release to the Administrative Agent
to be applied to the Obligations of the Borrower under Letters of Credit, such
amount, if any, as is then on deposit in the L/C Collateral Account to the
extent required to satisfy Obligations under the Letter of Credit Facility.

Section 8. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule I hereto. Such Grantor has only the trade
names, domain names and marks listed on Schedule V hereto. Such Grantor is
located (within the meaning of Section 9-307 of the UCC) and has its chief
executive office and the office in which it maintains the original copies of
each Related Contract to which such Grantor is a party and all originals of all
chattel paper that evidence Receivables of such Grantor, in the state or
jurisdiction set forth in Schedule I hereto. The information set forth in
Schedule I hereto with respect to such Grantor is true and accurate in all
material respects. Such Grantor has not, within the four month period ending on
the date hereof, changed its name, location, chief executive office, place where
it maintains its agreements, type of organization, jurisdiction of organization
or organizational identification number (if applicable) from those set forth in
Schedule I hereto except as disclosed in Schedule IV hereto.

(b) Substantially all of the Equipment (other than Rolling Stock and Equipment
which is moved between locations in the ordinary course of business) and
substantially all of the Inventory of such Grantor as of the date hereof are
located at the places specified therefor in Schedule III hereto. All Security
Collateral represented by certificated securities have been delivered to the
Collateral Agent.

(c) All of the Rolling Stock of such Grantor as of the date hereof are listed in
Schedule X hereto.

(d) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien, except for any security interest created
under this Agreement or permitted under the Credit Agreement. No effective
financing statement or other instrument similar in effect covering all or any
part of such Collateral or listing such Grantor or any trade name of such
Grantor as debtor is on file in any recording office, including, without
limitation, the STB, except such as may have been filed in favor of the
Collateral Agent relating to the Loan Documents or as otherwise permitted under
the Credit Agreement.

 

10



--------------------------------------------------------------------------------

(e) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable. With respect
to the Pledged Equity that is an uncertificated security, such Grantor has
caused the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of such Grantor. If such Grantor is an issuer of Pledged
Equity, such Grantor confirms that it has received notice of such security
interest.

(f) Except with respect to the Equity Interests in North American Freight
Transportation Alliance Railroad Corporation, the Initial Pledged Equity pledged
by such Grantor constitutes the percentage of the issued and outstanding Equity
Interests of the issuers thereof indicated on Schedule II hereto and all of the
Initial Pledged Equity owned by such Grantor is listed on Schedule II hereto.
Except as pledged hereunder to the Collateral Agent for the ratable benefit of
the Secured Parties, none of the Equity Interests in North American Freight
Transportation Alliance Railroad Corporation or TranFin Insurance, Ltd. have
been pledged to any Person.

(g) As of the date hereof, no indebtedness owed to any of the Grantors (other
than the Initial Pledged Debt) in excess of $5,000,000 is evidenced by
promissory notes, instruments or any other form with respect to which a security
interest thereon may be perfected by delivery of such form to a secured party.

(h) As of the date of delivery of Schedule VI pursuant to the terms of the
Credit Agreement, such Grantor has no deposit accounts, other than the Account
Collateral listed on Schedule VI hereto, as such Schedule VI may be amended from
time to time pursuant to Section 5(c), and legal, binding and enforceable
Account Control Agreements are (or shall be provided as specified in the Credit
Agreement) in effect for each deposit account that constitutes Account
Collateral (other than Account Collateral consisting of deposit accounts
maintained with the Collateral Agent and Excluded Accounts).

(i) Except as otherwise contemplated in the Credit Agreement and this Agreement,
all filings and other actions (including, without limitation, actions necessary
to obtain control of Collateral as provided in Section 9-106 of the UCC with
respect to the Pledged Equity) necessary to perfect the security interest in the
Collateral of such Grantor created under this Agreement have been duly made or
taken and are in full force and effect, and this Agreement creates in favor of
the Collateral Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority (subject
to any lien subordination agreement between any such Secured Party and any other
creditor of such Grantor) security interest in the Collateral of such Grantor
(other than Liens expressly permitted to be prior to the security interest of
the Secured Parties under the Credit Agreement), securing the payment of the
Secured Obligations.

(j) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, or (ii) the exercise by the Collateral Agent of its voting or
other rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of any portion of the Security Collateral by laws affecting
the offering and sale of securities generally.

 

11



--------------------------------------------------------------------------------

Section 9. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be reasonably necessary, or that the Collateral Agent
may reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by such Grantor hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor.

(b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, in each case without the signature of such Grantor, and
regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC or the granting clause of this
Agreement. A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law. Each Grantor hereby authorizes the
Collateral Agent to file one or more filings covering the Rolling Stock and
related accessories (including a memorandum of Security Agreement in the form of
Exhibit D hereto (the “Memorandum of Security Agreement”)) with the STB pursuant
to 49 U.S.C. Section 11301 et. Seq. as the Collateral Agent determines is
necessary to obtain a first priority security interest in such property. Each
Grantor ratifies its authorization for the Collateral Agent to have filed such
financing statements, continuation statements, other filings or amendments filed
prior to the date hereof.

(c) Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

(d) No further action shall be required in order to perfect any pledge or
security interest granted by the Grantors hereunder in any motor vehicles and
other assets (other than Rolling Stock) subject to certificates of title or
ownership, letter of credit rights and commercial tort claims with a fair market
value less than $5,000,000 (in the aggregate for such motor vehicles and other
assets, letter of credit rights and commercial tort claims).

(e) None of the Grantors shall pledge any of the Excluded US Holdco Equity
Interests, or create or incur any Lien on or with respect thereto, to or in
favor of any Person other than the Collateral Agent pursuant to this Agreement.

Section 10. As to Equipment and Inventory. (a) Each Grantor will use its
commercially reasonable efforts to give the Collateral Agent prior notice of the
transfer of any material Equipment (other than Rolling Stock and Equipment which
is moved between locations in the ordinary course of business) from the places
therefor specified in Section 8(b).

Section 11. Insurance. (a) Each Grantor will use commercially reasonable efforts
to cause all insurance policies required to be maintained under the Credit
Agreement to be endorsed or otherwise amended to include a Lender’s loss payable
endorsement, in form and substance satisfactory to the Collateral Agent. Each
such policy shall in addition name the Collateral Agent as additional insured
thereunder (without representation or warranty by or obligation upon the
Collateral Agent). Each Grantor will, if so requested by the Collateral Agent,
deliver to the Collateral Agent original or duplicate policies of such insurance
and, as often as the Collateral Agent may reasonably request, a report of a
reputable insurance broker with respect to such insurance.

 

12



--------------------------------------------------------------------------------

(b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 11 may be paid directly to the Person who shall have
incurred liability covered by such insurance.

Section 12. Post-Closing Changes; Bailees; Collections on Receivables and
Related Contracts. (a) No Grantor will change its name, type of organization,
jurisdiction of organization, organizational identification number or location
from those set forth on Schedule I of this Agreement without giving written
notice to the Collateral Agent, prior to or within 30 days thereafter, and
taking all action reasonably required by the Collateral Agent for the purpose of
perfecting or protecting the security interest granted by this Agreement. No
Grantor will become bound by a security agreement authenticated by another
Person (determined as provided in Section 9-203(d) of the UCC) without giving
the Collateral Agent 30 days’ prior written notice thereof and taking all action
required by the Collateral Agent to ensure that the perfection and first
priority nature of the Collateral Agent’s security interest in the Collateral
will be maintained. Each Grantor will hold and preserve its records relating to
the Collateral, including, without limitation, the Assigned Agreements, and will
permit representatives of the Collateral Agent at any time during normal
business hours to inspect and make abstracts from such records and other
documents. If the Grantor does not have an organizational identification number
and later obtains one, it will forthwith notify the Collateral Agent of such
organizational identification number.

(b) Except as otherwise provided in this subsection (b), each Grantor will
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Receivables and Related Contracts. In connection with
such collections, the Collateral Agent shall have the right at any time, upon
the occurrence and during the continuance of an Event of Default under
Section 6.01(a) or (f) of the Credit Agreement and upon written notice to such
Grantor of its intention to do so, to notify the Obligors under any Receivables
and Related Contracts of the assignment of such Receivables and Related
Contracts to the Collateral Agent and to direct such Obligors to make payment of
all amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent and, upon such notification and at the expense of such Grantor,
to enforce collection of any such Receivables and Related Contracts, to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done, and to otherwise exercise all
rights with respect to such Assigned Agreements, Receivables and Related
Contracts, including, without limitation, those set forth set forth in
Section 9-607 of the UCC. After receipt by any Grantor of the notice from the
Collateral Agent referred to in the proviso to the preceding sentence, (i) all
amounts and proceeds (including, without limitation, instruments) received by
such Grantor in respect of the Receivables and Related Contracts of such Grantor
shall be received in trust for the benefit of the Collateral Agent hereunder,
shall be segregated from other funds of such Grantor and shall be forthwith paid
over to the Collateral Agent in the same form as so received (with any necessary
indorsement) to be deposited in the collateral account and either (A) released
to such Grantor upon the waiver or cure of such Event of Default or (B) if any
Event of Default under Section 6.01(a) or (f) of the Credit Agreement shall have
occurred and be continuing, applied as provided in Section 19(b) and (ii) such
Grantor will not adjust, settle or compromise the amount or payment of any
Receivable or amount due on any Assigned Agreement or Related Contract, release
wholly or partly any Obligor thereof, or allow any credit or discount thereon.

Section 13. As to Intellectual Property Collateral. (a) With respect to each
item of its Intellectual Property Collateral which in its reasonable business
judgment is material to its business, each Grantor agrees to take, at its
expense, all necessary steps, including, without limitation, in the U.S. Patent
and Trademark Office, the U.S. Copyright Office and any other governmental
authority, to (i) maintain the validity and enforceability of such Intellectual
Property Collateral and maintain such Intellectual

 

13



--------------------------------------------------------------------------------

Property Collateral in full force and effect, and (ii) pursue the registration
and maintenance of each patent, trademark, or copyright registration or
application which in its reasonable business judgment is material to its
business, now or hereafter included in such Intellectual Property Collateral of
such Grantor. No Grantor shall, without the written consent of the Collateral
Agent, discontinue use of or otherwise abandon any Intellectual Property
Collateral which is material to its business, or abandon any right to file an
application for patent, trademark, or copyright for any such Intellectual
Property Collateral, unless such Grantor shall have previously determined that
such use or the pursuit or maintenance of such Intellectual Property Collateral
is no longer desirable in the conduct of such Grantor’s business and that the
loss thereof would not be reasonably likely to have a Material Adverse Effect,
in which case, such Grantor will give prompt notice of any such abandonment to
the Collateral Agent. For the purposes of this Section 13(a), it is acknowledged
and agreed that the “Business Without Borders” trademark application shall not
be regarded as material to the business of any Grantor.

(b) With respect to its Intellectual Property Collateral, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit B hereto or otherwise in form and substance satisfactory to the
Collateral Agent (an “Intellectual Property Security Agreement”), for recording
the security interest granted hereunder to the Collateral Agent in such
Intellectual Property Collateral with the U.S. Patent and Trademark Office, the
U.S. Copyright Office and, to the extent reasonably requested by the Collateral
Agent, any other governmental authorities necessary to perfect the security
interest hereunder in such Intellectual Property Collateral.

(c) Each Grantor agrees that should it obtain an ownership interest in any item
of the type set forth in Section 1(g) that is not on the date hereof a part of
the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. At the end of each Fiscal Year, each Grantor
shall give notice to the Collateral Agent identifying any patent, patent
applications, trademark registrations, trademark applications, copyright
registrations and copyright applications included in the After-Acquired
Intellectual Property, and such Grantor shall execute and deliver to the
Collateral Agent with such written notice, or otherwise authenticate, an
agreement substantially in the form of Exhibit C hereto or otherwise in form and
substance satisfactory to the Collateral Agent (an “IP Security Agreement
Supplement”) covering such After-Acquired Intellectual Property, which IP
Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and, to the extent reasonably
requested by the Collateral Agent, any other governmental authorities necessary
to perfect the security interest hereunder in such After-Acquired Intellectual
Property.

Section 14. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
under Section 6.01(a) or (f) of the Credit Agreement shall have occurred and be
continuing and the Collateral Agent shall not have given the notice required
pursuant to paragraph (b) of this Section 14 to the relevant Grantor of the
Collateral Agent’s intent to exercise its rights hereunder:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose with respect to the Securities Accounts; provided
however, that such Grantor will not exercise or will refrain from exercising any
such right if such action would be inconsistent with the provisions of the Loan
Documents or any Securities Account Control Agreement.

 

14



--------------------------------------------------------------------------------

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, however, that if an
Event of Default under Section 6.01(a) or (f) of the Credit Agreement shall have
occurred and be continuing, any and all:

(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,

(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral,

shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).

(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default under
Section 6.01(a) or (f) of the Credit Agreement, provided that the Collateral
Agent shall have given a one Business Day prior written notice (unless such
Event of Default is an Event of Default specified in Section 6.01(f) of the
Credit Agreement, in which case no such notice need be given) to the relevant
Grantor of the Collateral Agent’s intent to exercise its rights hereunder:

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon notice to such Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 14(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 14(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

(iii) The Collateral Agent shall be authorized to send to each securities
intermediary as defined in and under any Securities Account Control Agreement a
Notice of Exclusive Control as defined in and under such Securities Account
Control Agreement.

 

15



--------------------------------------------------------------------------------

Section 15. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, leases,
assignments and other dispositions of Collateral, and options relating to
Collateral, permitted under the terms of the Credit Agreement, or (ii) create or
suffer to exist any Lien upon or with respect to any of the Collateral of such
Grantor except for the pledge, assignment and security interest created under
this Agreement and Liens permitted under the Credit Agreement.

(b) Each Grantor agrees that it will (i) cause each issuer of the Pledged Equity
pledged by such Grantor not to issue any Equity Interests or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Grantor, and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Interests or other securities of each issuer of the Pledged Equity.

Section 16. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

(a) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to Section 11,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above,

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral, and

(e) to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral.

Section 17. Collateral Agent May Perform. Upon the occurrence of and during the
continuation of any Event of Default, if any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, as the Collateral Agent
deems necessary to protect the security interest granted hereunder in the
Collateral, to protect the value thereof or to do any other act or thing
necessary to carry out the purposes of this Agreement as fully and completely as
though the Collateral Agent were the absolute owner of the Collateral for all
purposes, but without any obligation to do so, itself perform, or cause
performance of, such agreement, and the reasonable and documented out-of-pocket
expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Grantor under Section 20.

Section 18. The Collateral Agent’s Duties. (a) The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall

 

16



--------------------------------------------------------------------------------

have no duty as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral. The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which it accords
its own property.

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Grantor hereunder shall be deemed for
purposes of this Agreement to have been made to such Subagent, in addition to
the Collateral Agent, for the ratable benefit of the Secured Parties, as
security for the Secured Obligations of such Grantor, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral, and (iii) the term “Collateral Agent,” when
used herein in relation to any rights, powers, privileges, interests and
remedies of the Collateral Agent with respect to such Collateral, shall include
such Subagent; provided, however, that no such Subagent shall be authorized to
take any action with respect to any such Collateral unless and except to the
extent expressly authorized in writing by the Collateral Agent.

Section 19. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. In case any sale of all or any part of the Collateral is made on credit
or for future delivery, the Collateral so sold may be retained by the Collateral
Agent until the sale price is paid by the purchaser or purchasers thereof, but
the Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for

 

17



--------------------------------------------------------------------------------

the Collateral so sold and, in case of any such failure, such Collateral may be
sold again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Section, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 20) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in the following
manner:

(i) first, paid to the Agents for any amounts then owing to the Agents pursuant
to Section 9.04 of the Credit Agreement or otherwise under the Loan Documents,
ratably in accordance with such respective amounts then owing to the Agents; and

(ii) second, ratably (A) paid to the Lender Parties and the Hedge Banks,
respectively, for any amounts then owing to them, in their capacities as such,
under the Loan Documents ratably in accordance with such respective amounts then
owing to such Lender Parties and the Hedge Banks, provided that, for purposes of
this Section 19, the amount owing to any such Hedge Bank pursuant to any Secured
Hedge Agreement to which it is a party (other than any amount therefore accrued
and unpaid) shall be deemed to be equal to the agreement value therefor and
(B) deposited as Collateral in the L/C Collateral Account up to an amount equal
to 103% of the aggregate Available Amount of all outstanding Letters of Credit,
provided that in the event that any such Letter of Credit is drawn, the
Collateral Agent shall pay to the Issuing Bank that issued such Letter of Credit
the amount held in the L/C Collateral Account in respect of such Letter of
Credit, provided further that, to the extent that any such Letter of Credit
shall expire or terminate

 

18



--------------------------------------------------------------------------------

undrawn and as a result thereof the amount of the Collateral in the L/C
Collateral Account shall exceed 103% of the aggregate Available Amount of all
then outstanding Letters of Credit, such excess amount of such Collateral shall
be applied in accordance with the remaining order of priority set out in this
Section 19(b).

Any surplus of such cash or cash proceeds held by or on the behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).

(d) The Collateral Agent may, without notice to any Grantor except as required
by law and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Account Collateral or in any other deposit account.

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Collateral Agent or its designee such Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale or other disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor.

Section 20. Indemnity and Expenses. (a) Each Grantor jointly and severally
agrees to indemnify, defend and save and hold harmless each Secured Party and
each of their Affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against, and shall
pay, within 10 days after receipt of a written request together with backup
documentation supporting such reimbursement request, any and all claims,
damages, losses, liabilities and expenses (including, but not limited to,
reasonable attorneys’ fees of one counsel for the Indemnified Parties and, if
reasonably necessary, a single local counsel to the Indemnified Parties in each
relevant jurisdiction and a special or regulatory counsel in each specialty
(and, in the case of an actual or perceived conflict of interest, one additional
counsel and, if reasonably necessary, one additional local counsel and one
additional special or regulatory counsel for each Indemnified Party affected by
such conflict)) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense (x) is found by a court of competent jurisdiction in a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party (or any Related Indemnified Party of such
Indemnified Party) or a material breach in bad faith by such Indemnified Party
(or any Related Indemnified Party of such Indemnified Party) of its obligations
under the Loan Documents or (y) has resulted from any dispute solely among
Indemnified Parties or their Related Indemnified Parties other than claims
against any Indemnified Party in its capacity or in fulfilling its role as an
Administrative Agent, Collateral Agent or Lead Arranger or any similar role
under any Facility and other than claims arising out of any act or omission on
the part of you or your affiliates.

 

19



--------------------------------------------------------------------------------

(b) Each Grantor will, within 10 days after receipt of a written request
together with backup documentation supporting such reimbursement request, pay to
the Collateral Agent the amount of any and all reasonable expenses, including,
without limitation, the reasonable fees and expenses of one counsel and of any
experts and agents, that the Collateral Agent may incur in connection with
(i) the administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral of such Grantor, (iii) the exercise or enforcement of any of the
rights of the Collateral Agent or the other Secured Parties hereunder or
(iv) the failure by such Grantor to perform or observe any of the provisions
hereof.

Section 21. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

(b) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental schedules I-X attached to each Security Agreement Supplement shall
be incorporated into and become a part of and supplement Schedules I-X,
respectively, hereto, and the Collateral Agent may attach such supplemental
schedules to such Schedules; and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Security
Agreement Supplement.

Section 22. Notices, Etc. All notices and other communications provided for
hereunder shall be either (i) in writing (including telegraphic, telecopier or
telex communication) and mailed, telegraphed, faxed, telexed or otherwise
delivered or (ii) by electronic mail (if electronic mail addresses are
designated as provided below) confirmed immediately in writing, in the case of
the Borrower or the Collateral Agent, addressed to it at its address specified
in the Credit Agreement and, in the case of each Grantor other than the
Borrower, addressed to it at its address set forth opposite such Grantor’s name
on the signature pages hereto or on the signature page to the Security Agreement
Supplement pursuant to which it became a party hereto; or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other parties. All such notices and other communications shall, when mailed,
telegraphed, faxed, telexed, sent by electronic mail or otherwise, be effective
when deposited in the mails, delivered to the telegraph company, telecopied,
confirmed by telex answerback, sent by electronic mail and confirmed in writing,
or otherwise delivered (or confirmed by a signed receipt), respectively,
addressed as aforesaid; except that notices and other communications to the
Collateral Agent shall not be effective until received by the Collateral Agent.
Delivery by facsimile of an executed counterpart of any amendment or waiver of
any provision of this Agreement or of any Security Agreement Supplement or
Schedule hereto shall be effective as delivery of an original executed
counterpart thereof.

Section 23. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations other than under
indemnification and reimbursement provisions for which claims have not been
asserted, (ii) the

 

20



--------------------------------------------------------------------------------

Termination Date and (iii) the termination or expiration of all Letters of
Credit and all Secured Hedge Agreements which have not otherwise been provided
for in a manner satisfactory to the Issuing Bank or the Hedge Bank, as the case
may be, (b) be binding upon each Grantor, its successors and assigns and
(c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Advances owing to
it and the Note or Notes, if any, held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender Party herein or otherwise, in each case as
provided in Section 9.07 of the Credit Agreement.

Section 24. Release; Termination. (a) Upon any (x) sale, lease, transfer or
other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Loan Documents (other than sales and leases of Inventory in the
ordinary course of business but including, without limitation, dispositions
pursuant to any Securitization Transaction permitted under the Credit Agreement)
or (y) any items of Collateral becoming Designated Fixed Assets, the Collateral
Agent will, at such Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
hereby; provided, however, that (i) at the time of such request and such release
no Event of Default shall have occurred and be continuing, (ii) except in the
case of items of Collateral becoming Designated Fixed Assets or asset
dispositions pursuant to Section 5.02(e)(i) of the Credit Agreement with a fair
market value of less than $500,000, such Grantor shall have delivered to the
Collateral Agent, at least ten Business Days prior to the date of the proposed
release, a written request for release describing the item of Collateral and the
terms of the sale, lease, transfer or other disposition in reasonable detail,
including, without limitation, the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Collateral Agent
and a certificate of such Grantor to the effect that the transaction is in
compliance with the Loan Documents and as to such other matters as the
Collateral Agent may request and (iii) the proceeds of any such sale, lease,
transfer or other disposition required to be applied, or any payment to be made
in connection therewith, in accordance with Section 2.06 of the Credit Agreement
shall, to the extent so required, be paid or made to, or in accordance with the
instructions of, the Collateral Agent when and as required under Section 2.06 of
the Credit Agreement.

(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations other than under indemnification and reimbursement provisions for
which claims have not been asserted, (ii) the Termination Date and (iii) the
termination or expiration of all Letters of Credit and all Secured Hedge
Agreements which have not otherwise been provided for in a manner satisfactory
to the Issuing Bank or the Hedge Bank, as the case may be, the pledge and
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable Grantor. Upon any such termination,
the Collateral Agent will, at the applicable Grantor’s expense, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

Section 25. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

Section 26. The Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property, and
the terms of this Agreement shall be controlling in the case of all other
Collateral.

 

21



--------------------------------------------------------------------------------

Section 27. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 28. Amendment and Restatement. This Agreement amends and restates the
Existing Security Agreement in its entirety.

[Signature pages follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

THE KANSAS CITY SOUTHERN RAILWAY COMPANY By  

  /s/ MICHAEL W. UPCHURCH

  Name:  Michael W. Upchurch   Title:  EVP & Chief Financial Officer

 

23



--------------------------------------------------------------------------------

Address for Notices:     KANSAS CITY SOUTHERN 427 West 12th Street     Kansas
City, Missouri 64105           By  

  /s/ MICHAEL W. UPCHURCH

      Name:  Michael W. Upchurch       Title:  EVP & Chief Financial Officer
Address for Notices:     SOUTHERN INDUSTRIAL SERVICES, INC.

427 West 12th Street

Kansas City, Missouri 64105

          By  

  /s/ MICHAEL W. UPCHURCH

      Name:  Michael W. Upchurch       Title:  VP , Chief Financial Officer &
Treasurer Address for Notices:     TRANS-SERVE, INC. 427 West 12th Street      
Kansas City, Missouri 64105           By  

  /s/ MICHAEL W. UPCHURCH

      Name:  Michael W. Upchurch       Title:  VP & Chief Financial Officer
Address for Notices:     VEALS, INC. 427 West 12th Street       Kansas City,
Missouri 64105           By  

  /s/ MICHAEL W. UPCHURCH

      Name:  Michael W. Upchurch       Title:  VP, Chief Financial Officer, &
Treasurer Address for Notices:     PABTEX, INC.. 427 West 12th Street      
Kansas City, Missouri 64105                 By  

  /s/ MICHAEL W. UPCHURCH

      Name:  Michael W. Upchurch       Title:  VP, Chief Financial Officer, &
Treasurer Address for Notices:     GATEWAY EASTERN RAILROAD COMPANY

427 West 12th Street

Kansas City, Missouri 64105

          By  

  /s/ MICHAEL W. UPCHURCH

      Name:  Michael W. Upchurch       Title:  VP & Chief Financial Officer

Amended and Restated KCSR Security Agreement



--------------------------------------------------------------------------------

Address for Notices:     SOUTHERN DEVELOPMENT COMPANY      

427 West 12th Street

Kansas City, Missouri 64105

          By    

/s/ MICHAEL W. UPCHURCH

      Name: Michael W. Upchurch       Title: VP, Chief Financial Officer, &
Treasurer Address for Notices:     THE KANSAS CITY NORTHERN RAILWAY COMPANY

427 West 12th Street

Kansas City, Missouri 64105

          By    

/s/ MICHAEL W. UPCHURCH

      Name: Michael W. Upchurch       Title: VP & Chief Financial Officer
Address for Notices:     KCS HOLDINGS I, INC.

427 West 12th Street

Kansas City, Missouri 64105

        By    

/s/ MICHAEL W. UPCHURCH

      Name: Michael W. Upchurch       Title: VP & Chief Financial Officer
Address for Notices:     KCS VENTURES I, INC.

427 West 12th Street

Kansas City, Missouri 64105

        By    

/s/ MICHAEL W. UPCHURCH

      Name: Michael W. Upchurch       Title: VP & Chief Financial Officer

 

2



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,       As Collateral Agent By    

/s/ CHRISTOPHER USAS

  Name: Christopher Usas   Title: Director

 

Amended and Restated KCSR Security Agreement



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

The Bank of Nova Scotia,

as the Collateral Agent for the

Secured Parties referred to in the

Credit Agreement referred to below

[                    ]

Attn:                     

[Name of Borrower]

Ladies and Gentlemen:

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
[            ], 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kansas City
Southern Railway Company, a Missouri corporation, as the Borrower, the Lender
Parties party thereto, The Bank of Nova Scotia, as collateral agent (together
with any successor collateral agent appointed pursuant to Article VII of the
Credit Agreement, the “Collateral Agent”), and The Bank of Nova Scotia, as
administrative agent for the Lender Parties, and (ii) the Amended and Restated
Security Agreement dated [            ], 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
made by the Grantors from time to time party thereto in favor of the Collateral
Agent for the Secured Parties. Terms defined in the Credit Agreement or the
Security Agreement and not otherwise defined herein are used herein as defined
in the Credit Agreement or the Security Agreement.

SECTION 1. Grant of Security. The undersigned hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in,
all of its right, title and interest in and to all of the Collateral of the
undersigned, whether now owned or hereafter acquired by the undersigned,
wherever located and whether now or hereafter existing or arising, including,
without limitation, the property and assets of the undersigned set forth on the
attached supplemental schedules to the Schedules to the Security Agreement.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Obligations of the undersigned now
or hereafter existing under or in respect of the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.

SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through X to Schedules I through X,
respectively, to the Security Agreement, and the undersigned hereby certifies,
as of the date first above written, that such supplemental schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Security Agreement and are complete and correct.

 

Amended and Restated KCSR Security Agreement



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 8 of the Security Agreement (as
supplemented by the attached supplemental schedules) to the same extent as each
other Grantor.

SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.

SECTION 6. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

Very truly yours, [NAME OF ADDITIONAL GRANTOR] By  

 

  Title:  

        Address for notices:

                                                                 

                                                                 

                                                                 

 

Amended and Restated KCSR Security Agreement



--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated [            ], 2011, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of THE BANK OF
NOVA SCOTIA, as collateral agent (together with any successor collateral agent
appointed pursuant to Article VII of the Credit Agreement, the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

WHEREAS, Kansas City Southern Railway Company, a Missouri corporation, as the
Borrower, has entered into an Amended and Restated Credit Agreement dated as of
[            ], 2011 (said Agreement, as it may hereafter be amended, amended
and restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”; terms defined in the Credit Agreement and the Security
Agreement not otherwise defined in this Agreement are used in this Agreement as
defined in the Credit Agreement and the Security Agreement, as applicable) with
the Parent, the Lender Parties, Bank of America, the Lead Arrangers and the
Agents (each as defined therein).

WHEREAS, as a condition precedent to the making of Advances by the Lenders and
the issuance of Letters of Credit by the Issuing Banks under the Credit
Agreement from time to time, each Grantor has executed and delivered that
certain Amended and Restated Security Agreement dated [            ], 2011 made
by the Grantors to the Collateral Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the U.S. Patent and Trademark Office, the United
States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in such
Grantor’s right, title and interest in and to the following (collectively, the
“Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, together with all inventions claimed or disclosed therein, and
all improvements thereto, including the patents and patent applications set
forth in Schedule A hereto (the “Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered, including the trademark and
service mark registrations and applications set forth in Schedule B hereto
(provided that no security interest shall be granted in any United States
intent-to-use trademark application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto), together, in each case, with the goodwill symbolized thereby
(the “Trademarks”);



--------------------------------------------------------------------------------

(iii) all copyrights (whether or not the underlying works of authorship have
been published), including, without limitation, copyrights in Computer Software
(as defined in the Security Agreement), internet web sites and the content
thereof, whether registered or unregistered, including, without limitation, the
copyright registrations and applications and exclusive copyright licenses set
forth in Schedule C hereto (the “Copyrights”);

(iv) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedules A, B and C hereto, together with all
reissues, divisions, continuations, continuations-in-part, extensions, renewals
and reexaminations thereof and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under the Loan
Documents, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”). Without limiting the
generality of the foregoing, this IP Security Agreement secures, as to each
Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Obligor.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 

2



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This IP Security Agreement and the other loan
documents, unless otherwise specified, shall be governed by the laws of the
state of New York, without giving effect to any conflict of law principles (but
giving effect to section 5-1401 of the New York General Obligation Law and
federal laws relating to national banks).

[Signatures pages to follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

[NAME OF BORROWER] By  

 

  Name:   Title: Address for Notices:

 

 

 

[NAME OF GRANTOR] By  

 

  Name:   Title: Address for Notices:

 

 

 

[NAME OF GRANTOR] By  

 

  Name:   Title: Address for Notices:

 

 

 

 

4



--------------------------------------------------------------------------------

Exhibit C to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated [        ], 20[    ]11, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of THE BANK OF
NOVA SCOTIA, as collateral agent (the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).

WHEREAS, Kansas City Southern Railway Company, a Missouri corporation, as the
Borrower, has entered into an Amended and Restated Credit Agreement dated as of
[            ], 2011 (said Agreement, as it may hereafter be amended, amended
and restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”; terms defined in the Credit Agreement and the Security
Agreement not otherwise defined in this Agreement are used in this Agreement as
defined in the Credit Agreement and the Security Agreement, as applicable) with
the Parent, the Lender Parties, Bank of America, the Lead Arrangers and the
Agents (each as defined therein).

WHEREAS, pursuant to the Credit Agreement, each Grantor has executed and
delivered that certain Amended and Restated Security Agreement dated
[            ], 2011 made by the Grantors to the Collateral Agent (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) and that certain Intellectual Property Security Agreement
dated [            ], 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “IP Security Agreement”).

WHEREAS, under the terms of the Security Agreement, each Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Additional Collateral (as defined in Section 1 below) of the
Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Additional Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, together with all inventions claimed or disclosed therein, and
all improvements thereto, including the patents and patent applications set
forth in Schedule A hereto (the “Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names, certification marks,
collective marks, and other source identifiers, whether registered or
unregistered, including the trademark and service mark registrations and
applications set forth in Schedule B hereto (provided that no security interest
shall be granted in any United States intent-to-use trademark application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto), together, in each case, with the goodwill symbolized thereby
(the “Trademarks”);

(iii) all copyrights (whether or not the underlying works of authorship have
been published), including, without limitation, copyrights in Computer Software
(as defined in the Security Agreement), internet web sites and the content
thereof, whether registered or unregistered , including, without limitation, the
copyright registrations and applications and exclusive copyright licenses set
forth in Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) all any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all Obligations of the Grantor now or hereafter existing
under or in respect of the Loan Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer to record this IP Security Agreement
Supplement.

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the Collateral
Agent with respect to the Additional Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

SECTION 5. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

By  

 

            Name:             Title: Address for Notices:

 

 

 

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

Exhibit D to the

Security Agreement

FORM OF MEMORANDUM OF

AMENDED AND RESTATED SECURITY AGREEMENT

MEMORANDUM OF AMENDED AND RESTATED SECURITY AGREEMENT, dated as of July 12,
2011, among The Kansas City Southern Railway Company, a Missouri corporation
(the “Borrower”), Kansas City Southern (the “Parent”), the other Persons listed
on the signature pages hereof, (the Borrower and the Persons so listed on the
signature pages hereof being, collectively, the “Grantors”), and The Bank of
Nova Scotia, as collateral agent (in such capacity, together with any successor
collateral agent appointed pursuant to Article VII of the Credit Agreement (as
hereinafter defined), the “Collateral Agent”) for the Secured Parties (as
defined in the Credit Agreement) (the Grantors and Collateral Agent hereinafter
together referred to as the “Parties”).

KNOW ALL PERSONS BY THESE PRESENTS THAT:

WHEREAS, the Parties did enter into (i) that certain Amended and Restated Credit
Agreement dated as of July 12, 2011 (said agreement, as it may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time, being the “Credit Agreement”) with the Parent, the Lender Parties, Bank of
America, the Lead Arrangers and the Agents (each as defined therein) and
(ii) that certain Amended and Restated Security Agreement, dated as of July 12,
2011, among the Parties, the Secured Parties and the Collateral Agent (said
agreement, as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, being the “Security Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Security Agreement), whereby the Grantors have assigned,
conveyed, mortgaged, pledged, hypothecated, transferred and set over to the
Collateral Agent, for the ratable benefit of the Secured Parties, a first
priority Lien on and security interest in all of the Grantors’ right, title and
interest now held or hereafter acquired in and to the following (collectively,
the “Rolling Stock Collateral”):

(a) all gondolas, boxcars, tankers, locomotives and railcars of any type
(collectively “Rolling Stock”) (other than any Rolling Stock subject to a
purchase-money security interest as of the date hereof and any Rolling Stock
acquired after the Effective Date that is subject to a purchase-money security
interest within 270 days of acquisition or, if such Rolling Stock is purchased
in installments, within 270 days of the final purchased installment) including
(without limitation) as listed on Schedule A, which is attached hereto;

(b) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Rolling Stock Collateral and, to the extent not otherwise
included, all payments under insurance (whether or not the Collateral Agent is
the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
Rolling Stock Collateral.

WHEREAS, the Parties find it desirable to place of record the existence of the
Security Agreement in the public files maintained by the Surface Transportation
Board under the provisions of Title 49 of the United States Code.

NOW THEREFORE, this Memorandum of Amended and Restated Security Agreement is
entered into by the Parties for the purpose of placing of record the existence
of the aforesaid Security Agreement.

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

[Signature Page Follows.]

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have each caused this Memorandum of Amended and
Restated Security Agreement to be duly executed by their duly authorized
respective officers as of the day and year first above written.

 

THE KANSAS CITY SOUTHERN RAILWAY COMPANY (Borrower) By:  

 

  Name:   Title: KANSAS CITY SOUTHERN (Parent) By:  

 

  Name:   Title: [                    ] (Grantor) By:  

 

  Name:   Title:

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA (Collateral Agent) By:  

 

  Name:   Title:

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

STATE OF [—]    )    ) SS COUNTY OF [—]    )

On this                      of             , 20    , before me personally
appeared in the City of [—], State of [—]                             , to me
personally known, who being by me duly sworn, says that he is the
                             of THE KANSAS CITY SOUTHERN RAILWAY COMPANY, that
the foregoing instrument was signed and sealed on behalf of said corporation
and, as attorney-in-fact on behalf of said corporation by authority of said
corporation’s Board of Directors, and              acknowledged that the
execution of the foregoing instrument was the free act and deed of said
corporation.

 

 

Notary Public

[NOTARIAL SEAL]

My commission expires:                     

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

STATE OF [—]    )    ) SS COUNTY OF [—]    )

On this                      of             , 20    , before me personally
appeared in the City of [—], State of [—]                             , to me
personally known, who being by me duly sworn, says that he is the
                             of THE KANSAS CITY SOUTHERN, that the foregoing
instrument was signed and sealed on behalf of said corporation and, as
attorney-in-fact on behalf of said corporation by authority of said
corporation’s Board of Directors, and              acknowledged that the
execution of the foregoing instrument was the free act and deed of said
corporation.

 

 

Notary Public

[NOTARIAL SEAL]

My commission expires:                     

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

STATE OF [—]    )    ) SS COUNTY OF [—]    )

On this                      of             , 20    , before me personally
appeared in the City of [—], State of [—]                             , to me
personally known, who being by me duly sworn, says that he is the
                             of [Grantors to be listed], that the foregoing
instrument was signed and sealed on behalf of said corporation and, as
attorney-in-fact on behalf of said corporation by authority of said
corporation’s Board of Directors, and              acknowledged that the
execution of the foregoing instrument was the free act and deed of said
corporation.

 

 

Notary Public

[NOTARIAL SEAL]

My commission expires:                     

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

STATE OF [—]    )    ) SS COUNTY OF [—]    )

On this                      of             , 20    , before me personally
appeared in the City of [—], State of [—]                             , to me
personally known, who being by me duly sworn, says that he is the
                             of THE BANK OF NOVA SCOTIA, that the foregoing
instrument was signed and sealed on behalf of said corporation and, as
attorney-in-fact on behalf of said corporation by authority of said
corporation’s Board of Directors, and              acknowledged that the
execution of the foregoing instrument was the free act and deed of said
corporation.

 

 

Notary Public

[NOTARIAL SEAL]

My commission expires:                     

 

Memorandum of Amended and

Restated Security Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Memorandum of Amended and

Restated Security Agreement